Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to  Applicant's Response to Election/Restriction, filed Feb. 15, 2022. As filed, claims 1-20 are pending in the instant application. 
Priority
This application, filed 3/25/2020 claims foreign priority to CN201911267703.X , filed 12/11/2019.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 3/25/2020 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.  
Election/Restrictions
Applicant's election without traverse of the following species  in the reply filed on 02/15/2022 is acknowledged.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

 Applicants indicated that claims 1-20 read on the elected species. 
Applicants' elected species have been found not allowable due to the following rejections. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Examination of Patent Applications Under the 35 U.S.C. 112 ¶1 "Written Description" Requirement, Rev. 1, 2008; at http://www.uspto.gov/web/menu/written.pdf. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention.  Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention.  Possession may be shown by an actual reduction to practice, showing that the invention was “ready for patenting”, or by describing distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention (January 5, 2001 Fed. Reg., Vol. 66, No. 4, pp. 1099-11).  

The Federal Circuit explained what is required to meet the written description requirement in Ariad Pharm., Inc. v. Eli Lilly & Co.: 

This inquiry, as we have long held, is a question of fact. Ralston Purina, 772 F.2d at 575.  Thus, we have recognized that determining whether a patent complies with the written description requirement will necessarily vary depending on the context.  Capon v. Eshhar, 418 F.3d 1349, 1357-58 (Fed. Cir. 2005).  Specifically, the level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.  Id.  For generic claims, we have set forth a number of factors for evaluating the adequacy of the disclosure, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.” Id. at 1359.

A written description of an invention involving a chemical genus, like a description of a chemical species, “requires a precise definition, such as by structure, formula, [or] chemical name,” of the claimed subject matter sufficient to distinguish it from other materials.  Regents of the Univ. of Cal. v. Eli Lilly & Co., 199 F.3d 1559, 1568 (Fed. Cir. 1997) (“Eli Lilly”).  The Federal Circuit commented on Eli Lilly in Ariad:


Nature and scope of the instant claims in view of the specification: 

Claim 1 recites: “method of synthesizing a (1R,2R)-nitroalcohol compound of
formula (I), comprising:
subjecting a compound of formula (II) and a compound of formula (III) to a
condensation reaction in an organic solvent in the presence of a copper complex
generated in situ from a chiral (1S,2R)-amino alcohol ligand and a cupric salt to
produce the (1R,2R)-nitroalcohol compound of formula (I)”


Accordingly, the nature and scope of the claimed invention includes reaction catalyzed by any copper complex generated in situ from a chiral (JS,2R)-amino alcohol ligand and a cupric salt. 

By contrast, the nature and scope of the invention described in the Specification includes the reaction of nitroethanol of tert-butyldimethyl (2-nitroethoxy)silane  with benzaldehyde substrates including with 4-(methylsulfonyl)benzaldehyde, 4-acetoxybenzaldehyde or halogen-substituted benzaldehyde  over  catalyst: cupric acetate monohydrate with  (1S,2R)-1,2-diphenyl-2-(pyrrolidin-1-yl)ethan-1-ol; (1S,2R)-2-(dimethylamino)-1,2-diphenylethan-1-ol ; cupric trifluoromethanesulfonate  with (1S,2R)-2-( diisopropylamino )-1,2-diphenylethan-1-ol; cupric acetate monohydrate with (1S,2R)-1,2-diphenyl-2-(pyrrolidin-1-yl)ethan-1-ol; shown by preparative examples 1-13 on [0034]-[0085]. 


The extent and content of the prior art:  The Article by Qin  et al. Chem. Eur. J. 2012, 18, 10515–10518  (cited in PTO892 attached herewith) teach asymmetric Henry reaction catalyzed by copper-based amino alcohol  complex . However, the prior art teach specific amino alcohol  suitable for complexation with cupric salts to form in situ catalyst for nitroaldol condensation.

The predictability of the aspect at issue:  The chemical art is deemed unpredictable, and the prior art has failed to recognize compounds of formula (I) and compositions thereof as instantly claimed or methods of preparing such compounds. Based on the general knowledge in the art, as well as art that is particular to asymmetric Henry condensation reactions catalyzed by copper-based amino alcohol  complex catalyst developed in situ for asymmetric nitro-aldol reactions between nitromethane and aldehydes, affording corresponding adducts is of an unpredictable nature.

Conclusion Instant claims do not comply with the written description requirement  because the disclosure does not provide a representative number of species falling within the scope of the genus copper complex catalyst generated in situ from chiral 1S,2R-aminoacohol compound and a cupric salt. The specification is limited to preparation of nitroalacohol compounds of formula (I)  by reacting nitro ethanol with substituted benzaldehyde   mediated by catalyst complex resulted from  cupric acetate monohydrate or cupric trifluoromethanesulfonate  with (1S,2R)-1,2-diphenyl-2-(pyrrolidin-1-yl)ethan-1-ol or (1S,2R)-2-( diisopropylamino )-1,2-diphenylethan-1-ol.
As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure or method of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for the 
Therefore, the breadth of the claims as reading on any copper based catalyst formed in situ by cupric salts and amino alcohols   in view of the level of knowledge or skill in the art at the time of the invention, and the limited information provided in the specification, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of the copper complex catalyst, their chemical structure and methods of preparation of nitro-compounds claimed, at the time the application was filed.  Thus, it is concluded that the written description requirement is not satisfied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  of Qin  et al. Chem. Eur. J. 2012, 18, 10515–10518 (cited in PTO-892 attached herewith).
and Kaldun et al. Chem. Cat. Chem 2016, 8, 1846 – 1856  (cited in PTO-892 attached herewith).
The article by Qin teach enantioselective Henry nitroaldol reaction catalyzed by  readily available amino alcohol– copper(II) complex  which permits superb 99% ee with a broad variety of aldehydes. In-depth structure– selectivity investigations with 33 5-cis-substituted prolinamines, revealed that an aromatic or sterically demanding aliphatic substituent in 5-cis position is crucial for high levels of stereocontrol, while bulkier substituents at the nitrogen atoms diminish both. The chiral amino alcohol ligands 1 a–c and 2 a– c (Scheme 1 reproduced below) were easily prepared from commercially avail- able (1S, 2R)-2-amino-1,2-diphenylethanol and (1S, 2R)-1-amino-2-indanol, respectively.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


The reaction was conducted at RT for 24 h or 48-72h Tables 3 and 5  (instant claims 19-20).
The effect of the ligand structure on the Henry reaction by using 4-chlorobenzaldehyde as a model substrate with nitromethane (10 equiv) in the presence of a catalyst (10 mol%) which was generated in situ from the amino alcohol and Cu(OAc)2·H2O in a ratio of 1:1  (instant claims 1, 3,4, 8-13).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

The reference by Qin  teach studies which showed that the reaction was also highly sensitive to the nature of solvent employed (Table 3); diethyl ether was found to be the superior solvent (instant claims 14-18).
Table 3. The effect of the solvent on the Henry reaction.[a]

    PNG
    media_image6.png
    294
    1844
    media_image6.png
    Greyscale


Entry
Solvent
Yield
ee


[%][b]
[%][c]
1
MeOH
50
62
2
iPrOH
54
81
3
CH2Cl2
19
73
4
THF
44
88
5
Et2O
68
88
6
hexane
48
77
7
toulene
13
75
8
CH3CN
40
82

[a] All reactions were performed on a 1 mmol scale. [b] Yield of isolated product. [c] The ee value was determined by chiral HPLC analysis.
The generality of the method was assessed by  screening a variety of aromatic aldehydes substrates which correspond to claimed formula (II) wherein R1 is halogen. nitro, cyano (Table 5).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


It is noted that selective catalytic asymmetric nitroaldol reaction of aromatic aldehydes with both nitromethane and additional nitro compounds reactants is discussed in the article by Kaldun.
The article by Kaldun shows that enantio- and diastereoselective Henry reactions of aldehydes with nitroalkanes 2b-d on Table 9 page 1851, reproduced below:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 showing the versatility of reaction. The nitroalkane compound 2d corresponds to the claimed formula (III) wherein R2 is tert-butyldimetylsilyl. Shown below is the reaction as displayed in Casreact: 

    PNG
    media_image9.png
    279
    456
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Qin concerning enantioselective Henry nitroaldol reaction of nitromethane with aldehyde catalyzed by  readily available amino alcohol– copper(II) complex  which permits superb 99% ee with a broad variety of aldehydes with the teachings of  Kaldun regarding utilizing a variety of nitroalkane for Henry nitroaldol condensation  with benzaldehydes because the prior art teach that such nitroalkanes are suitable substrates for condensation reactions to produce the corresponding  nitro alcohol products.
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;

(B) Simple substitution of one known element for another to obtain predictable results;

(C) Use of known technique to improve similar devices (methods, or products) in the
same way;

(D) Applying a known technique to a known device (method, or product) ready for
improvement to yield predictable results;

(E) "Obvious to try" - choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;

(F) Known work in one field of endeavor may prompt variations of it for use in either
the same field or a different one based on design incentives or other market forces if the
variations are predictable to one of ordinary skill in the art;

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of
ordinary skill to modify the prior art reference or to combine prior art reference teachings
to arrive at the claimed invention.

With respect to nitroalkane reagent for nitroaldol reaction of claimed formula (III), given that Kaldun teach that the nitroalkane substrate is prone to  condensation reaction with benzaldehyde, one of ordinary skill in the art would have been motivated to combine the teachings of prior art and to alternative nitroalkane  reagent in enantioselective Henry nitroaldol reaction  besides nitromethane as disclosed by Qin with reasonable expectation of success in preparation of nitroalcohol adducts. The rationale to support a conclusion that the claim would have been obvious is that teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and (B) Simple substitution of one known element for another to obtain predictable results.

Conclusion
Claims 1-20 are rejected. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622